                 Case 3:18-cv-05945-VC Document 86 Filed 07/02/19 Page 1 of 3



1    Pierce Bainbridge Beck Price & Hecht LLP
     John M. Pierce (SBN 250443)
2    jpierce@piercebainbridge.com
     Brian J. Dunne (SBN 275689)
3
     bdunne@piercebainbridge.com
4    355 S. Grand Ave 44th Floor
     Los Angeles, California 90071
5    Telephone: (213) 262-9333
6    David L. Hecht (admitted pro hac vice)
     dhecht@piercebainbridge.com
7    Melody L. McGowin (admitted pro hac vice)
     mmcgowin@piercebainbridge.com
8    277 Park Ave. 45th Floor
     New York, New York 10172
9    Telephone: (212) 484-9866
     Attorneys for Plaintiff
10
11
                                  UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA

13
      Social Technologies LLC,
14
                                                         No. 18-cv-05945-VC (SK)
15              Plaintiff,

16        v.
17    Apple Inc.
18
                Defendant.
19
20
                 SUPPLEMENTAL CERTIFICATE OF INTERESTED PARTIES AND
21                       CORPORATE DISCLOSURE STATEMENT
22
               Plaintiff Social Technologies LLC hereby supplements its Certificate of Interested Parties
23
     and Corporate Disclosure Statement (Dkt. 20) as follows: Pursuant to Fed. R. Civ. P. 7.1 and
24
     Local Rule 3-15, the undersigned certifies that the following listed persons, associations of
25
26   persons, firms, partnerships, corporations (including parent corporations) or other entities (i)
                                                    –1–
27
                 SUPPLEMENTAL CERTIFICATE OF INTERESTED PARTIES AND
28
                         CORPORATE DISCLOSURE STATEMENT
               Case 3:18-cv-05945-VC Document 86 Filed 07/02/19 Page 2 of 3



1    have a financial interest in the subject matter in controversy or in a party to the proceeding, or
2    (ii) have a non-financial interest in that subject matter or in a party that could be substantially
3
     affected by the outcome of this proceeding:
4
            1. Christopher Anthony
5
6
      Dated: July 2, 2019                                       /s/ David L. Hecht
7                                                                 John M. Pierce (S.B.N. 264703)
                                                                  jpierce@piercebainbridge.com
8                                                                 PIERCE BAINBRIDGE BECK
                                                                  PRICE & HECHT LLP
9                                                                 355 S. Grand Ave 44th Floor
                                                                  Los Angeles, California 90071
10                                                                Telephone: (213) 262-9333
11                                                               David L. Hecht (admitted pro hac vice)
                                                                 dhecht@piercebainbridge.com
12                                                               PIERCE BAINBRIDGE BECK
                                                                 PRICE & HECHT LLP
13                                                               277 Park Ave. 45th Floor
                                                                 New York, New York 10172
14                                                               Telephone: (212) 484-9866
                                                                 Attorneys for Plaintiff
15
16

17
18

19
20
21
22
23
24
25
26
                                                     –2–
27
               SUPPLEMENTAL CERTIFICATE OF INTERESTED PARTIES AND
28
                       CORPORATE DISCLOSURE STATEMENT
              Case 3:18-cv-05945-VC Document 86 Filed 07/02/19 Page 3 of 3



1                                 CERTIFICATE OF SERVICE
2           On July 2, 2019, I caused a copy of the foregoing SUPPLEMENTAL CERTIFICATE
3
     OF INTERESTED PARTIES AND CORPORATE DISCLOSURE STATEMENT to be
4
     served via ECF to:
5
     COUNSEL FOR DEFENDANT:
6
      Dale Cendali                      Mary Mazzello
7
      KIRKLAND & ELLIS LLP              KIRKLAND & ELLIS LLP
8     601 Lexington Avenue              601 Lexington Avenue
      New York, NY 10022                New York, NY 10022
9     212-446-4800                      212-446-4800
      dale.cendali@kirkland.com         212-446-4900 (fax)
10                                      mary.mazzello@kirkland.com
11
      Megan Leigh McKeown               Lauren J. Schweitzer
12    KIRKLAND & ELLIS LLP              KIRKLAND & ELLIS LLP
      601 Lexington Avenue              333 South Hope Street
13    New York, NY 10022                Los Angeles, CA 90071
      212-446-4800                      213-680-8252
14    212-446-4900 (fax)                lauren.schweitzer@kirkland.com
15    megan.mckeown@kirkland.com

16    Diana Marie Torres
      KIRKLAND & ELLIS LLP
17    333 South Hope Street
      Los Angeles, CA 90071
18    213-680-8400
19    213-680-8500 (fax)
      diana.torres@kirkland.com
20
21
22
23   Dated: July 2, 2019

24
                                           /s/ Melody McGowin
25                                         Melody McGowin

26
                                            –3–
27
              SUPPLEMENTAL CERTIFICATE OF INTERESTED PARTIES AND
28
                      CORPORATE DISCLOSURE STATEMENT
